DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to the amendment filed on 2/5/2021.

This application is in condition for allowance except for the following formal matters: 
IN THE CLAIM
	Re. claim 1: The phrase “a cable” as recited in line 8 appears to be –the cable--.
		The phrase “a solder sleeve” as recited in line 8 appears to be the sleeve as recited in line 2. However, if the solder sleeve is the sleeve, then the sleeve in the preamble needs to be changed to the solder sleeve.
		Also, all of the sleeve recited in the body of the claim 1 are needed to be changed to the solder sleeve of consistency in the claimed invention. 
	Re. claim24: The phrase “a cable and a sleeve” as recited in line 8 appears to be –the cable and the sleeve--.

Claims 1-4 and 24-40 are allowed.
The following is an examiner’s statement of reasons for allowance: Upon further consideration with applicant’s arguments, examiner agrees with the applicant’s counsel that the prior art of records, Helmick et al., modified by Evans et al., fail to disclose the claimed invention such as apparatus for installing a sleeve on a cable including a funnel having a channel that narrows in width from an entry side to an exit side, a funnel extension attached to or integrally formed with the funnel and extending from the exit side of the funnel, the funnel extension comprising a prong configured to fit between a cable and a sleeve that surrounds the cable, and a computer system configured to control movements of the robotic arm and a state of the end effector in accordance with a program in which the end effector picks up the sleeve, then places the sleeve on the prong and then, after a delay of sufficient duration to enable an end of the cable to pass through the funnel and the sleeve, moves the sleeve off the prong to a zone at a distance from the funnel extension. The closest reference, Helmick et al., teaches an apparatus to install the sleeve on the cable. The apparatus includes a funnel and an end effector mounted to a robotic arm and configured to grip the sleeve when in a closed state. However, Helmick et al. silent the funnel having a channel that narrows in width from an entry side to an exit side and a funnel extension attached to or integrally formed with the funnel and extending from the exit side of the funnel such that the funnel extension further includes a prong configured to fit between the cable and the sleeve that surrounds the cable. Also, Helmick et al. silent a program in which the end effector picks up the sleeve, then places the sleeve on the prong and then, after a delay of sufficient duration to enable an end of the cable to pass through the funnel and the sleeve, moves the sleeve off the prong to a zone at a distance from the funnel extension. It is not obvious taken Helmick et al. alone or in combination of Evans et al. fairly to suggest the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D KIM whose telephone number is (571)272-4565.  The examiner can normally be reached on Monday-Friday: 6:00 AM-2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PAUL D KIM/Primary Examiner, Art Unit 3729